United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 01-5278                                  September Term, 2001
                                        00cv03086

National Mining Association, et al.,
               Appellants                    Filed On: June 14, 2002 [683610]
               
v.

Department of Labor, et al.,
               Appellees
               


          Appeal from the United States District Court
                  for the District of Columbia
                        (No. 00cv03086)
                                
                                
                                

     Before:  Edwards and Tatel, Circuit Judges, and Silberman, Senior Circuit Judge.


                            O R D E R

     It is ORDERED, that the Opinion filed on June 14, 2002, be amended, as follows:

                    Page 38, paragraph under Conclusion section, line 2, delete the word
          "instructions" and insert the word "proceedings"


                                        Per Curiam
FOR THE COURT:
                                        Mark J. Langer, Clerk


BY:

                                        Linda Jones
                                        Deputy Clerk